Name: Decision No 2/97 of the EC-Turkey Customs Cooperation Committee of 30 May 1997 amending Decision No 1/96 laying down detailed rules for the application of Decision No 1/95 of the EC-Turkey Association Council
 Type: Decision
 Subject Matter: Europe;  tariff policy;  organisation of transport;  documentation
 Date Published: 1997-09-12

 Avis juridique important|21997D0912(01)Decision No 2/97 of the EC-Turkey Customs Cooperation Committee of 30 May 1997 amending Decision No 1/96 laying down detailed rules for the application of Decision No 1/95 of the EC-Turkey Association Council Official Journal L 249 , 12/09/1997 P. 0018 - 0022DECISION No 2/97 OF THE EC-TURKEY CUSTOMS COOPERATION COMMITTEE of 30 May 1997 amending Decision No 1/96 laying down detailed rules for the application of Decision No 1/95 of the EC-Turkey Association Council (97/614/EC)THE CUSTOMS COOPERATION COMMITTEE,Having regard to the Agreement of 12 September 1963 establishing an association between the EEC and Turkey,Having regard to Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the Customs Union (1) and in particular Article 3 (6) thereof,Whereas there is a need to supplement Decision No 1/96 of the Customs Cooperation Committee of 20 May 1996 laying down detailed rules for the application of Decision No 1/95 of the EC-Turkey Association Council (2), in particular in order to define the conditions under which A.TR. certificates may be issued retrospectively and also to facilitate the arrangements for administrative cooperation, and to amend it in order to take into account the fact that no A.TR. certificate is used for the release for free circulation of compensation products after outward processing with partial or total relief from import duties in the one part of the customs union other than that from which the goods were temporarily exported;Whereas there is a need to replace the specimen of the A.TR. certificate in order to align it better to the United Nations lay-out key,HAS DECIDED AS FOLLOWS:Article 1 Decision No 1/96 of the EC/Turkey Customs Cooperation Committee is amended as follows:1. The following sentences are added to Article 7 (3):'However, products constituting one single consignment may be transported through other territories with, should the occasion arise, transshipment or temporary warehousing in such territories, provided that they remain under the surveillance of the customs authorities in the country of transit or warehousing and do not undergo operations other than unloading, reloading or any operation designed to preserve them in good condition.Products from Turkey or from the Community may be transported by pipeline across territory other than that of the Community or that of Turkey.`2. Article 7 (4) is replaced by the following:'4. Evidence that the conditions set out in paragraph 3 have been fulfilled shall be supplied to the customs authorities of the importing country by the production of:(a) a single transport document covering the passage from the exporting country through the country of transit; or(b) a certificate issued by the customs authorities of the country of transit:(i) giving an exact description of the products;(ii) stating the dates of unloading and reloading of the products and, where applicable, the names of the ships, or the other means of transport used; and(iii) certifying the conditions under which the products remained in the transit country; or(c) failing these, any substantiating documents.`3. The second sub-paragraph of Article 8 (1) is deleted.4. Article 9 is replaced by the following:'1. Movement certificate A.TR. must be submitted, within four months of the date of endorsement by the customs authorities of the exporting country, to the customs authorities of the importing country where the goods are entered.2. A.TR. movement certificates presented to the customs authorities of the importing country after the time-limit specified in paragraph 1 may be accepted where the failure to observe the time-limit is due to exceptional circumstances.3. In other cases of belated presentation, the customs authorities of the importing country may accept A.TR. movement certificates where the products have been submitted before the said time-limit.`5. In Article 11, the existing paragraphs are numbered 1 and 4. In the paragraph number 4, the words 'Box 12` are replaced by 'Box 8`. The following paragraphs are inserted:'2. The discovery of slight discrepancies between the statements made in the A.TR. movement certificates and those made in the document submitted to the customs authorities for the purpose of carrying out the import formalities for the goods shall not ipso facto render the certificates null and void if it is duly established that the certificates correspond to the goods presented.3. Obvious formal errors such as typing errors on A.TR. movement certificates should not cause these certificates to be rejected if these errors are not such as to create doubts concerning the correctness of the statements made in these certificates.`6. In Article 13, in the second paragraph of Article 2 and in Paragraph 3 the words 'Box 12` are replaced by 'Box 8`.7. Article 15 is replaced by the following:'Article 15Administrative cooperation1. The customs authorities of the Member States of the Community and of Turkey shall provide each other, through the Commission of the European Communities, with specimen impressions of stamps used in their customs offices for the issue of A.TR. movement certificates and with the addresses of the customs authorities responsible for verifying those certificates.2. In order to ensure the proper application of this Decision, the Community and Turkey shall assist each other, through the competent customs administrations, in checking the authenticity of A.TR. movement certificates and the correctness of the information given in them.`8. The following provisions are inserted after Article 16:'Article 16 ARetrospective issue of A.TR. movement certificates1. Notwithstanding Article 8 (1), A.TR. movement certificates may exceptionally be issued after exportation of the products to which they relate if:(a) they were not issued at the time of exportation because of errors or involuntary omissions or special circumstances; or(b) it is demonstrated to the satisfaction of the customs authorities that an A.TR. movement certificate was issued but was not accepted at importation for technical reasons.2. For the implementation of paragraph 1, the exporter must indicate in his application the place and date of exportation of the products to which the A.TR. movement certificate relates, and state the reasons for his request.3. The customs authorities may issue an A.TR. movement certificate retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file.4. A.TR. movement certificates issued retrospectively must be endorsed in Box 8 with one of the following phrases:- "EXPEDIDO A POSTERIORI"- "UDSTEDT EFTERFÃLGENDE"- "NACHTRÃ GLICH AUSGESTELLT"- "Ã Ã Ã Ã Ã Ã Ã  Ã Ã  Ã ÃÃ  Ã Ã Ã Ã Ã ÃÃ "- "ISSUED RETROSPECTIVELY"- "DÃ LIVRÃ  A POSTERIORI"- "RILASCIATO A POSTERIORI"- "AFGEGEVEN A POSTERIORI"- "EMITIDO A POSTERIORI"- "ANNETTU JÃ LKIKÃ TEEN"- "UTFÃ RDAT I EFTERHAND"- "SONRADAN VERILMISTIR"`.9. The last sentence of Article 25 (2) is replaced by the following:'If it is not completely discharged, it shall be returned to the declarant and the declaration for release for free circulation shall be annotated accordingly.`10. Annex I is replaced by the Annex to this Decision. However, the forms shown in Decision 1/96, which were used prior to the date of entry into force of this Decision, may continue to be used until stocks are exhausted.Article 2 This Decision shall enter into force on 1 September 1997.Done at Ankara, 30 May 1997.By the Customs Cooperation CommitteeThe PresidentA. OYARZÃ BAL(1) OJ L 35, 13. 2. 1996, p. 1.(2) OJ L 200, 9. 8. 1996, p. 14.ANNEX >REFERENCE TO A FILM>